Citation Nr: 1602523	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  10-12 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II prior to May 3, 2013 and in excess of 40 percent thereafter.

2.  Entitlement to a rating in excess of 10 percent prior to May 3, 2013 and in excess of 20 percent thereafter for right lower extremity peripheral neuropathy.

3.  Entitlement to a rating in excess of 10 percent prior to May 3, 2013 and in excess of 20 percent thereafter for left lower extremity peripheral neuropathy.

4.  Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and the Veteran's daughter


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The March 2009 rating decision denied entitlement to ratings in excess of 20 percent for DMII and ratings in excess of 10 percent for peripheral neuropathy of the right and left lower extremities.  During the course of the appeal in a July 2013 RO rating decision, a rating of 40 percent was granted for DM II, effective May 3, 2013 and ratings of 20 percent were granted for right and left lower extremity peripheral neuropathy, effective May 3, 2013.  The issues have been recharacterized as reflected on the title page of this decision to better reflect the Veteran's contentions.  

The Veteran testified at a Travel Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in December 2011.  A transcript of the hearing is associated with the claims file.  

The issues were previously remanded by the Board in October 2012 and March 2015 to the agency of original jurisdiction (AOJ) for additional development.  The issues have since returned to the Board for review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required prior to the adjudication of the Veteran's increased rating claims for diabetes mellitus type II, peripheral neuropathy and entitlement to TDIU to provide the Veteran every reasonable opportunity to prevail on his claims.

Pursuant to the March 2015 Board remand, the Veteran was afforded VA diabetes mellitus, peripheral neuropathy and TDIU examinations in April 2015, with a TDIU addendum provided in June 2015.  However, in the most recent April 2015 diabetes mellitus examination, the VA examiner indicated the Veteran did not have a regulation of activities as part of medical management of diabetes mellitus type II.  This conclusion appears to be in conflict with the in the prior two VA examinations from October 2010 and May 2013, where it was indicated that the Veteran did have a restriction of activities due to hypoglycemia or sugar dropping with strenuous activity or walking.  The Board notes that throughout the entire appeal period, VA treatment records reflect that the Veteran continues to be advised to participate in a regular exercise program or has reported participating in physical activity such as walking or pool exercises.  See e.g., April 29, 2010, May 14, 2010 and March 6, 2014 VA treatment records.  The Board finds an addendum opinion is necessary to address whether or not the Veteran has had/continues to have a required a "regulation of activities" for the medical management of his diabetes mellitus type II.  In particular, the examiner must explain the conflicting findings from prior VA examinations and VA treatment records and whether the conclusions in the prior examination that the Veteran activities were restricted due to hypoglycemia or sugar dropping with activity or walking is analogous to a regulation of activities.   

The Board notes that the Veteran has identified having private hospitalizations for hypoglycemic episodes.  See May 2013 VA examination.  On remand, the Veteran must be afforded an opportunity to provide any necessary authorizations for any relevant non-VA records.  

In light of the remand above for the Veteran's diabetes mellitus claim, the Board finds that the TDIU and peripheral neuropathy claims are inextricably intertwined with those remanded claims, and as the record may contain outstanding records pertinent to the claims for higher evaluations for his neuropathy, the remaining claims on appeal are also remanded at this time. See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Update any VA treatment records to include those beyond November 2014 from the West Palm Beach VAMC and beyond April 2015 from the Gainesville VAMC.  

2.  Provide the Veteran an opportunity to identify any private treatment he may have had for his diabetes mellitus, peripheral neuropathy and/or any complications thereof, particularly any records related to hospitalizations due to hypoglycemic episodes, as identified during his 2013 VA examination.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  The AOJ should consider whether an updated VA diabetes mellitus, peripheral neuropathy or TDIU examination or medical opinion is necessary.

4.  Provide the claims file to the April 2015 VA diabetes examiner to provide an addendum opinion regarding the conflicting information surrounding whether or not the Veteran has required a "regulation of activities" for the medical management of diabetes at any time during the appeal period. 

In particular, the examiner should indicate whether the conclusions in the prior examinations (October 2010 and May 2013) that activities were restricted due to hypoglycemia or sugar dropping with activity or walking are analogous to a regulation of activities.   

5.  After undertaking any additional development deemed necessary, the AOJ should readjudicate the claims, considering all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



